Memorandum. All 17 defendants appeal from judgments convicting them of trespass in the third degree in violation of section 140.05 of the Penal Law and sentencing them to unconditional discharges. Some of the defendants were convicted for their conduct in two separate incidents.
In our opinion, the judgments of conviction should be affirmed. The record is replete with testimony that the picketers * unreasonably interfered with free ingress and egress to and from the supermarkets, the complainants herein, and defied a "lawful order” from an "authorized person” not to remain in the area (see Penal Law, §§ 140.05, 140.00, subd 5; cf. Food *51Employees v Logan Plaza, 391 US 308, 320; People v Brown, 25 NY2d 374).
It is noted that the trespassing statute is not so broad, vague, indefinite and lacking in definitely ascertainable standards as to be unconstitutional on its face.
Judgments of conviction affirmed.
Concur: Hogan, P. J., Glickman and Gagliardi, JJ.